694 S.E.2d 389 (2010)
In the Matter of M.X.
Appealed by Yuecai Meng.
No. 527P09-2.
Supreme Court of North Carolina.
March 11, 2010.
Bin Xu, pro se and for Yuecai Meng.
J. Edward Yeager, Jr., for Mecklenburg County DSS.
Nita Kay Stanley, Pamela Newell Williams, Appellate Attorney, for M.X.
Yuecai Meng.
Kathleen A. Widelski, Senior Associate Attorney, for Mecklenburg County DSS.

ORDER
Upon consideration of the petition filed by Respondent (Father) on the 2nd of February 2010 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Mecklenburg County:
*390 "Dismissed as Moot by order of the Court in Conference this the 11th of March 2010."